        Case 1:19-cv-00329-LG-RHW Document 4 Filed 07/17/19 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION

D.R. HORTON, INC.;
D.R. HORTON, INC. – BIRMINGHAM; AND
D.R. HORTON, INC. – GULF COAST                                                      PLAINTIFFS

V.                                                        CAUSE NO. 1:19-cv-00329-LG-RHW

CANAL INDEMNITY INSURANCE                                                           DEFENDANT

                             DEFENDANT’S MOTION TO DISMISS

        Defendant, Canal Indemnity Company (“Canal”) (improperly named as Canal Indemnity

Insurance by Plaintiffs in the style of their Complaint and as Canal Insurance Company in

Paragraph No. 2 of their Complaint), files this Motion to Dismiss.

        1.      As set forth in more detail in Canal’s supporting Memorandum of Authorities, the

Complaint filed against Canal should be dismissed pursuant to Federal Rules of Civil Procedure

12(b)(1) and 12(b)(3) since the insurance policy under which Plaintiffs seek defense and indemnity

from Canal contains a broad, valid, and enforceable arbitration agreement that covers the claims

in dispute in this action.

        2.      The Canal policy includes a valid and enforceable “ARBITRATION

ENDORSEMENT,” which requires arbitration of “[a]ny and all disputes, controversies or claims

arising out of or relating to any transaction or the construction, performance, or breach of this or

any other Agreement between any insured and the company . . . .” See Ex. “A”, at p. 12 of PDF

(emphasis added).

        3.      All of the claims pled against Canal – declaratory judgment, breach of contract, bad

faith breach of contract, and damages – arise out of and relate to the construction, performance, or

alleged breach of the insurance policy at issue. See [ECF No. 1-1], at pp. 13-17/139. As a result,
          Case 1:19-cv-00329-LG-RHW Document 4 Filed 07/17/19 Page 2 of 3



all of the claims against Canal fall within the scope of the broad, valid, and enforceable Arbitration

Endorsement.

          4.     For these reasons, and for the additional reasons set forth in Canal’s supporting

Memorandum of Authorities, this matter should be dismissed with prejudice in favor of arbitration.

          WHEREFORE, PREMISES CONSIDERED, Canal respectfully requests that the Court

grant the instant Motion and dismiss Plaintiffs’ Complaint with prejudice in favor of arbitration.

          Respectfully submitted, this the 17th day of July, 2019.

                                               CANAL INDEMNITY COMPANY

                                               BY: CARROLL WARREN & PARKER PLLC

                                               BY: /s/ R. Douglas Morgan
                                                   R. Douglas Morgan


OF COUNSEL:
R. Douglas Morgan, MSB #100025
Jacob Stutzman, MSB #101940
CARROLL WARREN & PARKER PLLC
Post Office Box 1005
Jackson, MS 39215-1005
Telephone: 601-592-1010
Facsimile: 601-592-6060
dmorgan@cwplaw.com
jstutzman@cwplaw.com

ATTORNEYS FOR CANAL INDEMNITY COMPANY




1002310
                                                   2
          Case 1:19-cv-00329-LG-RHW Document 4 Filed 07/17/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE

          I, R. Douglas Morgan, do hereby certify that a true and correct copy of the above and

foregoing has been filed electronically with the Clerk of the Court using the CM/ECF system.

Notice of this filing will be sent to counsel of record by operation of the Court’s electronic filing

system.

          This the 17th day of July, 2019.

                                                              /s/ R. Douglas Morgan
                                                              R. Douglas Morgan




1002310
                                                 3
